NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2301-16T1

CITIMORTGAGE, INC.,

        Plaintiff-Respondent,

v.

NUREDDIN DEMIRCAN and SUZAN
DEMIRCAN,

        Defendants-Appellants.

____________________________________

              Submitted March 7, 2018 – Decided August 31, 2018

              Before Judges Nugent and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Passaic County, Docket No.
              F-032822-09.

              Nureddin   Demircan         and    Suzan     Demircan,
              appellants pro se.

              Phelan Hallinan Diamond & Jones, PC, attorneys
              for respondent (Sonya G. Chazin, on the
              brief).

PER CURIAM
     Defendants, Suzan Demircan and Nureddin Demircan, appeal from

the December 29, 2016 final judgment in this foreclosure action.

For the reasons that follow, we affirm.

     This action's procedural history began more than nine years

ago, on June 23, 2009, when plaintiff, Citimortgage, Inc., filed

a foreclosure complaint.      According to the complaint, on April 19,

2000, defendants executed a note evidencing a loan of $143,605.92

payable in monthly installments of $1758.50 through April 24,

2030.    Defendants secured the note with a non-purchase money

mortgage on property they owned in Patterson.               The mortgage was

duly recorded.     Defendants defaulted on the note on May 22, 2008.

     On August 27, 2010, plaintiff filed an amended complaint.

The amended complaint alleged the mortgage was modified on January

2, 2007. The unpaid principal balance, maturity date, and interest

rate were also modified.         The amended complaint repeated the

allegation that defendants defaulted on May 22, 2008.

     On January 5, 2011, defendants defaulted for failure to plead

or otherwise defend.     A default judgment was entered.            In August

2011, defendants moved to vacate the default judgment and for

summary judgment.     Defendants alleged, among other things, that

during   a   "trial   modification"       they   made     three   payments    to

plaintiff.    They claimed that under the terms of the modification

agreement,   the   mortgage   foreclosure        action    should   have   been

                                      2                                A-2301-16T1
dismissed.     On September 26, 2012, the court granted defendants'

motion   in    part,   vacated   the       default   judgment,   and    denied

defendants' motion for summary judgment.

     The record is unclear as to exactly what transpired after the

court entered the order vacating the default judgment in September

2012.    It appears that in 2013, defendants filed a bankruptcy

petition.     The petition was dismissed on March 24, 2014.

     In May 2014, plaintiff sent defendants a "Notice of Intention

to Foreclose" (NOI).        Four months later, defendants filed a

bankruptcy petition and in March 2015, plaintiff obtained an order

in the bankruptcy proceedings relieving it from the automatic stay

and authorizing it to proceed with the foreclosure.

     Apparently plaintiff had not filed an appropriate NOI, so in

June 2015, it filed a motion to allow service of a remedial NOI.

On August 2015, the parties appeared in court to argue the motion.

When questioned as to whether he filed an answer after the default

judgment was vacated three years earlier, defense counsel first

said he filed an answer, then admitted he did not have his entire

file with him to produce a copy of the answer.              The court gave

defendants one week to show they had filed an answer.            Absent such

a showing, the court would permit plaintiffs to proceed with the

foreclosure as an uncontested matter.



                                       3                               A-2301-16T1
    Defendants provided no proof that they filed an answer.

Accordingly, the court entered an order that plaintiff could

proceed with the foreclosure action as uncontested.        A final

foreclosure judgment was entered on December 29, 2016.

    On appeal, defendants raise two issues:

         Point I    The Court erred in not providing
                    [a]ny   findings    of    fact   or
                    conclusions [o]f law as required by
                    R. 1:6-2(f) [a]nd R. 1:7-4(1)

         Point II   The Court erred in not applying
                    [t]he [l]aw of the [c]ase [d]octrine

    Defendants' arguments are without sufficient merit to warrant

discussion in a written opinion.    R. 2:11-3(e)(1)(E).

    Affirmed.




                                4                          A-2301-16T1